977 F.2d 582
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.David J. MILLER, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 92-3223.
United States Court of Appeals, Sixth Circuit.
Oct. 14, 1992.

Before MILBURN and ALAN E NORRIS, Circuit Judges, and KRUPANSKY, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
David Miller filed a motion to vacate sentence pursuant to 28 U.S.C. § 2255 in which he challenged the constitutionality of a 1985 multiple-count conviction for drug and tax offenses due to a broken promise made to induce his guilty plea.   The district court denied the relief sought without conducting an evidentiary hearing and this appeal followed.   The parties have briefed the issues.


3
Upon review, we find no reversible error in the district court proceedings.   Miller's lone claim on appeal is that the district court erroneously denied his motion without conducting an evidentiary hearing.   A district court's decision in this regard will be reviewed for an abuse of discretion.   See United States v. Barboa, 777 F.2d 1420, 1422 (10th Cir.1985).   The court did not abuse its discretion in that it affirmatively appears that Miller's claims are unsupported by the record.   The guilty plea colloquy contains an unequivocal representation by Miller that no such government promise was part of the agreement.   Miller's other exhibits are, at best, narrative recollections of the plea negotiations process, not any specific promises.


4
Accordingly, the district court's judgment is affirmed Rule 9(b)(3), Rules of the Sixth Circuit.